DETAILED ACTION

Given the new round(s) of rejection(s) set forth below, the Examiner notes that the following action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the recitation that the share (which the Examiner is interpreting to be different than the recited “share” of an epoxy equivalent) of the epoxy-enhanced polyether compound(s) is “at least 36 wt.%” allows for weight percentages that are above that disclosed in the specification as originally filed, such as 51 %, which is also above the upper limit presently claimed (i.e., 50 wt% of current claim 1).

Regarding claim 1, the recitation that the share (which the Examiner is interpreting to be different than the recited “share” of an epoxy equivalent) of the polyol is “at least 6 wt.%” allows for weight percentages that are above that disclosed in the specification as originally filed, such as 21 %, which is also above the upper limit presently claimed (i.e., 20 wt% of current claim 1).

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited epoxy-enhanced polyether compound(s) are optional (given that they(it) are(is) recited as being present at 0 wt%), or if they(it) are(is) required (given that they(it) are(is) recited as providing a “share” of at least 36 wt%); and it is unclear if the recited polyol is optional (given that it is recited as being present at 0 wt%), or if it is required (given that it is recited as providing a “share” of at least 6 wt%).

Claim 1 recites the limitation "the epoxy-enhanced polyether compound" (note it is recited as being singular) in line 13.  There is insufficient antecedent basis for this limitation in the claim as an epoxy-enhanced polyether compound has not been previously introduced (note that the previously recited epoxy-enhanced polyether compounds are plural).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of the epoxy-enhanced polyether compounds comprises 0-50 wt% of the recited adhesive compound, and the claim also recites at least 36 wt.%, which is the narrower statement of the range/limitation (assuming that recited wt% was intended to mean 36-50 wt.%.  See also the rejection of current claim 1 under 35 U.S.C. 112(a) set forth above). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of the polyol comprises 0-20 wt% of the recited adhesive compound, and the claim also recites at least 6 wt.%, which is the narrower statement of the range/limitation (assuming that recited wt% was intended to mean 6-20 wt.%.  See also the rejection of current claim 1 under 35 U.S.C. 112(a) set forth above). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2005/0256230 A1).

Regarding claim 1-2, 5-6 and 8, Yamaguchi teaches an adhesive film (para 0039) comprising a cationic polymerizable adhesive composition (and a resultant anisotropically electroconductive adhesive composition) comprising a cationic polymerizable monomer (A) selected from an epoxy monomer (epoxy-based adhesive compound), a vinyl ether monomer, or a mixture thereof, and a cationic polymerization catalyst (B) (cationic initiators) (abstract, para 0027), which said catalyst is activated via irradiation with ultraviolet (UV) rays (current claim 8) and is present in amount of 0.05 to 10.0 parts by weight per 100 parts by weight of the cationic polymerizable monomer towards a balance of high adhesive strength and room temperature storage stability (para 0021-0022).
Yamaguchi also teaches that the cationic polymerizable adhesive composition comprises:
modifiers such as, inter alia, a thermoplastic resin such as, inter alia, a phenoxy resin (film former, current claim 6) in an amount of 10 to 900 parts by weight per 100 parts by weight of the cationic polymerizable monomer towards a balance of film form-ability and flowability (para 0033-0035);
a mixture of alicyclic epoxy resin(s) (cyclo-aliphatic epoxy resins) having an epoxy equivalent of 90 to 500 towards a balance of toughness, adhesiveness and viscosity, and glycidyl group-containing epoxy resin(s) (aromatic epoxy resins) having an epoxy equivalent of 170 to 5,500 towards a balance toughness, adhesive strength and viscosity (para 0014-0020).  
Yamaguchi also teaches that the ratio of the alicyclic epoxy resin(s)/glycidyl group-containing epoxy resin(s) 5:95 to 98:2 % by weight towards a balance of high adhesive strength and pot life activation (para 0020). 
The Examiner notes that the parts by weight for the disclosed cationic polymerizable monomer, the thermoplastic resin and the cationic catalyst, and the weight % ratio disclosed for aromatic and cyclo-aliphatic epoxy resins provides an overlap with the presently claimed ranges for items a)-d) of the presently claimed invention.  Also, as noted above, the range of epoxy equivalents for each of the aromatic and cyclo-aliphatic epoxy resins of Yamaguchi provides an overlap with the epoxy equivalents presently recited (current claims 3 and 5).  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the proportions of the disclosed cationic polymerizable monomers (A), cationic polymerization catalyst (B) and the thermoplastic resin to that presently claimed based on the balance of high adhesive strength, room temperature storage stability, film form-ability, flowability, toughness, viscosity, and pot life activation, and to further provide the alicyclic epoxy resin(s) and glycidyl group-containing epoxy resin(s) with the presently claimed percentages of epoxy equivalents (and the resultant presently claimed share of epoxy equivalents) towards the adhesives of Yamaguchi demonstrating a balance of toughness, adhesiveness, and viscosity required of the prior art’s intended application as in the present invention.

The Examiner also notes that, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.  Thus, one skilled in the art would conclude that the adhesive film(s) of Yamaguchi would demonstrate the presently claimed “open time” characteristics and “time until handling strength” as recited in current claims 1-2.

The recitation in the claims that the adhesive film is adapted to be wound and stamped is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use.  Given that Yamaguchi discloses an adhesive film as presently claimed, it is clear that the adhesive film of Yamaguchi would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.

Regarding claim 3, given that current claim 1 provides that the recited epoxy-enhanced polyether compounds are optional, and thus not required for the presently claimed invention (recited as present at 0 wt%), the prior art need not disclose the limitations of current claim 3 in order to teach or render obvious limitations of the current claim.

Regarding claim 7, Yamaguchi teaches that the cationic polymerization catalyst of, inter alia, triarylsulfonium salts (para 0021).

Regarding claims 9-10, the Examiner notes that, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.  
Thus, one skilled in the art would conclude that the adhesive film(s) of Yamaguchi would be adapted for the structural bonding of the recited compounds, and would further demonstrate the presently recited adhesive strength range (6-20 MPA).  See also MPEP 2111.04 for the presently recited “adapted” language.

Regarding claim 11, as noted above in the rejection of current claim 8, Yamaguchi teaches the presently claimed cationic initiators, and thus it is reasonable to conclude that the catalysts of Yamaguchi would demonstrate that same activation profile presently recited.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 1-3 of the remarks filed 9/12/2022, with respect to the rejection of claims 1-3 and 5-11 over Yamaguchi et al. under 35 U.S.C. 103 as set forth in paragraph 6 of the action mailed 6/14/2022, have been fully considered but they are not persuasive.

The Examiner respectfully notes that, with regards to the range of the recited cyclo-aliphatic epoxy resins, and the associated range of the epoxy equivalent of said cyclo-aliphatic epoxy resins, the Yamaguchi reference at paragraph 0020 discloses that the lower limit of the alicyclic epoxy resin (i.e. at least 5 % by weight) is with respect to the total amount of the alicyclic epoxy resin and the glycidyl group-containing epoxy resin, whereas the presently claimed range of the recited cyclo-aliphatic epoxy resins (and thus the associated epoxy equivalent of 0 to 3 wt%) is with respect to the total of the recited adhesive compound.  
Thus, given that the compositions of Yamaguchi also comprise the cationic polymerization catalyst (B) in amount up to 10.0 parts by weight, 100 parts by weight of the cationic polymerizable monomer and up 900 parts by weight of the thermoplastic resin, it is reasonable to conclude that the alicyclic epoxy resin would be present in a proportion far less than the lower limit of 5 % by weight with respect to the totality of the disclosed composition.
In addition, it is significant to note that the only deficiency of Yamaguchi is that Yamaguchi discloses that the alicyclic epoxy resin is at least 5 % by weight to the total amount of the alicyclic epoxy resin and the glycidyl group-containing epoxy resin, while the present claims require that the recited cyclo-aliphatic epoxy resins are present at no more than 5 wt%.
	It is apparent, however, that the instantly claimed amount and that taught by the reference are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In addition, regarding the Applicant’s assertion towards the amended portion of current claim 1 reciting the proportions of the cyclo-aliphatic epoxy resins and the polyol (at least 36 wt% and 6 wt%, respectively), the Examiner respectfully directs the Applicant’s attention to the rejection under 35 U.S.C. 112(b), wherein it is noted that there at least two different interpretations available for the proportions recited for the claimed epoxy-enhanced polyether compound(s) and the claimed polyol; that is, the originally recited proportions of 0-50 wt% and 0-20 wt% and t hose contained in the amended portion of current claim 1.  Thus, the prior art only need to teach or render obvious only one of said interpretations to teach or render obvious the presently claimed invention as set forth in the prior art rejection set forth above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/20/2022